       Case 1:14-cv-06512-KPF Document 232 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARROWHEAD CAPITAL FINANCE,
LTD.,

                         Plaintiff,

                  -v.-

SEVEN ARTS ENTERTAINMENT, INC.,                  14 Civ. 6512 (KPF)
and SEVEN ARTS FILMED
ENTERTAINMENT LOUSIANA LLC,                           ORDER

                         Defendants,

PICTURE PRO LLC,

                         Intervenor.


KATHERINE POLK FAILLA, District Judge:

     On May 26, 2020, the Court authorized Plaintiff to issue subpoenas to

Intervenoe PicturePro LLC (“PPL”) and Uncork’d Entertainment. (Dkt. #229).

On June 19, 2020, PPL moved to quash the subpoenas. (Dkt. #231). Plaintiff

is hereby ORDERED to respond to PPL’s motion on or before July 6, 2020.

     SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
